Walton, J.
Proceedings to ascertain the damage done to the plaintiff’s land by the location of the defendants’ railroad across it. The jury assessed the damage at one thousand two hundred and eighty-seven dollars and twenty-eight cents. The defendants claim that this amount is excessive,, and move to have the verdict set aside and a new trial granted. We do not think the motion can be sustained. The evidence is uncontradicted, and, if believed, justifies the verdict. The witnesses were unimpeached, and they appear to have been respectable and experienced men. One of them had been for several years an assessor of Ellsworth, and was at the time of testifying its treasurer. We do not think it is within the province of the court to say that the jury acted corruptly, or perversely or erroneously, in relying upon the unconlradioted testimony of such witnesses.

Motion overruled.

Peters, C. J., Virgin, Libbey, Foster and Haskell, JJ., concurred.